DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 14 June 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierhuizen et al. (US 2015/0084070 A1; hereinafter Bierhuizen) in view of Zitzlsperger et al. (US 2016/0308102 A1; hereinafter Zitzlsperger).
In regards to claim 1, Bierhuizen teaches a light emitting diode package, comprising: 
a housing (e.g. (1102)), wherein the housing comprises a first axis defined as a width, and a second axis defined as a height (fig. 11; [0077]);
a lead frame (202) positioned on the bottom side the housing, wherein the lead frame comprises a first electrode and a second electrode (figs. 11 and 14; [0077]);
wherein the first electrode and the second electrode are spaced apart from each other to define an inter-digit region therebetween, wherein the inter-digit region comprises a length (figs. 11 and 14; [0084]); and
 wherein the length of the inter-digit region is offset relative to at least one of the width and the height of the housing (fig. 11).
Bierhuizen appears to be silent as to, but does not preclude, the limitations wherein the lead frame is positioned at least partially within the housing. Zitzlsperger teaches the limitations wherein the lead frame (110) is positioned at least partially within the housing (140) ([0081]: e.g. lead frame (110) has portions that extend into material (119) of housing (140)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Bierhuizen with the aforementioned limitations taught by Zitzlsperger to allow for intermeshing device elements to improve structural characteristics (Zitzlsperger [0081]).
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bierhuizen and Zitzlsperger as applied to claim 1 above, and further in view of Dobrinsky et al. (US 2018/0188315 A1; hereinafter Dobrinsky).
In regards to claim 2, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 1. The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations of an inter-digit region comprising a step configuration. Dobrinsky teaches the limitations of an inter-digit region comprising a step configuration (e.g. figs. 11-14). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by Dobrinsky to have an interdigitated leadframe that distributes stress to improve the strength of a semiconductor structure (Dobrinsky
The combination of Bierhuizen, Zitzlsperger, and Dobrinsky appear to be silent as to the limitation wherein the inter-digit region comprises a single-step configuration; however, Dobrinsky teaches that the shape of an interdigitated lead frame is optimizable to distribute the stress within a semiconductor package [0012]. Therefore, absent persuasive evidence, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to find that the configuration of an element is a matter of choice. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 3, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 1. The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations of an inter-digit region comprising a step configuration. Dobrinsky teaches the limitations of an inter-digit region comprising a step configuration (e.g. figs. 11-14). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by Dobrinsky to have an interdigitated leadframe that distributes stress to improve the strength of a semiconductor structure (Dobrinsky [0012]).
The combination of Bierhuizen, Zitzlsperger, and Dobrinsky appear to be silent as to the limitation wherein the length of the inter-digit region comprises a double-step configuration; however, Dobrinsky teaches that the shape of an interdigitated lead frame is optimizable to distribute the stress within a semiconductor package [0012]. Therefore, absent persuasive evidence, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to find that the configuration of an element is a matter of choice. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 4, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 1. The combination of Bierhuizen and Zitzlsperger appears to be Dobrinsky teaches the limitations of an inter-digit region comprising a step configuration (e.g. figs. 11-14). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by Dobrinsky to have an interdigitated leadframe that distributes stress to improve the strength of a semiconductor structure (Dobrinsky [0012]).
The combination of Bierhuizen, Zitzlsperger, and Dobrinsky appear to be silent as to the limitation wherein the length of the inter-digit region comprises a multi-step configuration; however, Dobrinsky teaches that the shape of an interdigitated lead frame is optimizable to distribute the stress within a semiconductor package [0012]. Therefore, absent persuasive evidence, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to find that the configuration of an element is a matter of choice. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bierhuizen, in view of Zitzlsperger, and further in view of Dobrinsky.
In regards to claim 13, Bierhuizen teaches a light emitting diode package, comprising:
a housing (e.g. (1102)) (fig. 11; [0077]);
a lead frame (202) positioned on the bottom side the housing, wherein the lead frame comprises a first electrode and a second electrode spaced apart from each other to define an inter-digit region therebetween (figs. 11 and 14; [0077]; [0084]); and
an inter-digit configuration formed by the first electrode and the second electrode (e.g. fig. 14; [0084]).
Bierhuizen appears to be silent as to, but does not preclude, the limitations wherein the lead frame is positioned at least partially within the housing. Zitzlsperger teaches the limitations wherein the lead frame (110) is positioned at least partially within the housing (140) ([0081]: e.g. lead frame (110) has portions that extend into material (119) of housing (140)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Bierhuizen with the aforementioned limitations taught by Zitzlsperger to allow for intermeshing device elements to improve structural characteristics (Zitzlsperger [0081]).
The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations wherein the inter-digit configuration increases the structural integrity of the light emitting diode package. Dobrinsky teaches the limitations wherein the inter-digit configuration increases the structural integrity of the light emitting diode package [0012]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by Dobrinsky to have an interdigitated leadframe that distributes stress to improve the strength of a semiconductor structure (Dobrinsky [0012]).
In regards to claim 14, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 13. The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations wherein the inter-digit configuration increases the structural integrity of the light emitting diode package. Dobrinsky teaches the limitations wherein the inter-digit configuration increases the structural integrity of the light emitting diode package [0012]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by Dobrinsky to have an interdigitated leadframe that distributes stress to improve the strength of a semiconductor structure (Dobrinsky
The combination of Bierhuizen, Zitzlsperger, and Dobrinsky appears to be silent as to the limitation wherein the structural integrity of the light emitting diode package is at least approximately 25% percent 15greater than a light emitting diode package having a parallel inter-digit configuration; however Dobrinsky teaches that the shape of a interdigitated lead frame is optimizable to distribute the stress within a semiconductor package [0012]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the structural integrity of the light emitting diode package is at least approximately 25% percent 15greater than a light emitting diode package having a parallel inter-digit configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 15, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 13. The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations wherein the inter-digit configuration increases the structural integrity of the light emitting diode package. Dobrinsky teaches the limitations wherein the inter-digit configuration increases the structural integrity of the light emitting diode package [0012]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by Dobrinsky to have an interdigitated leadframe that distributes stress to improve the strength of a semiconductor structure (Dobrinsky [0012]).
The combination of Bierhuizen, Zitzlsperger, and Dobrinsky appears to be silent as to the limitation wherein the structural integrity of the light emitting diode package is at least approximately 50% percent 20greater than a light emitting diode package having a parallel inter-digit configuration; however Dobrinsky teaches that the shape of a interdigitated lead frame is optimizable to distribute the stress within a semiconductor package [0012]. Therefore, it would have been obvious to one having In re Aller, 105 USPQ 233 (1955).
In regards to claim 16, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 13. The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations wherein the inter-digit configuration increases the structural integrity of the light emitting diode package. Dobrinsky teaches the limitations wherein the inter-digit configuration increases the structural integrity of the light emitting diode package [0012]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by Dobrinsky to have an interdigitated leadframe that distributes stress to improve the strength of a semiconductor structure (Dobrinsky [0012]).
The combination of Bierhuizen, Zitzlsperger, and Dobrinsky appears to be silent as to the limitation wherein the structural integrity of the light emitting diode package is at least approximately 100% percent greater than a light emitting diode package having a parallel inter-digit configuration; however Dobrinsky teaches that the shape of a interdigitated lead frame is optimizable to distribute the stress within a semiconductor package [0012]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the structural integrity of the light emitting diode package is at least approximately 100% percent greater than a light emitting diode package having a parallel inter-digit configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller
In regards to claim 17, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 13. The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations wherein the inter-digit configuration increases the structural integrity of the light emitting diode package. Dobrinsky teaches the limitations wherein the inter-digit configuration increases the structural integrity of the light emitting diode package [0012]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by Dobrinsky to have an interdigitated leadframe that distributes stress to improve the strength of a semiconductor structure (Dobrinsky [0012]).
The combination of Bierhuizen, Zitzlsperger, and Dobrinsky appears to be silent as to the limitation wherein the structural integrity of the light emitting diode package is at least approximately 150% percent greater than a light emitting diode package having a parallel inter-digit configuration; however Dobrinsky teaches that the shape of a interdigitated lead frame is optimizable to distribute the stress within a semiconductor package [0012]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the structural integrity of the light emitting diode package is at least approximately 150% percent greater than a light emitting diode package having a parallel inter-digit configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Claim(s) 5, 6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bierhuizen and Zitzlsperger as applied to claim 1 above, and further in view of He et al. (US 2017/0358561 A1; hereinafter He).
In regards to claim 5, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 1. The combination of Bierhuizen and Zitzlsperger appears to be He teaches the limitations wherein the first electrode comprises an anode [0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by He to have proper heat dissipation in a semiconductor package (He [0028]).
In regards to claim 6, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 1. The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations wherein the second electrode comprises a cathode. He teaches the limitations wherein the second electrode comprises a cathode [0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by He to have proper heat dissipation in a semiconductor package (He [0028]).
In regards to claim 9, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 1. The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations wherein the electrodes have specific areas. He teaches the limitations wherein the electrodes have specific areas [0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by He to have proper heat dissipation in a semiconductor package (He [0028]).
The combination of Bierhuizen, Zitzlsperger, and He appear to be silent as to the limitation wherein the area of the first electrode and the area of the second electrode are not equal; however, He teaches electrodes having specific areas to affect the heat dissipation of a semiconductor package [0028]. Therefore, absent persuasive evidence, it would have been obvious to one having ordinary skill In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 10, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 1. The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations wherein the electrodes have specific areas. He teaches the limitations wherein the electrodes have specific areas [0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by He to have proper heat dissipation in a semiconductor package (He [0028]).
The combination of Bierhuizen, Zitzlsperger, and He appear to be silent as to the limitation wherein the area of the first electrode is at least two times greater than the area of the second electrode; however, He teaches electrodes having specific areas to affect the heat dissipation of a semiconductor package [0028]. Therefore, absent persuasive evidence, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to find that the configuration of an element is a matter of choice. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 11, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 1. The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations wherein the electrodes have specific areas. He teaches the limitations wherein the electrodes have specific areas [0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by He to have proper heat dissipation in a semiconductor package (He [0028]).
The combination of Bierhuizen, Zitzlsperger, and He appear to be silent as to the limitation wherein the area of the first electrode is at least three times greater than the area of the second He teaches electrodes having specific areas to affect the heat dissipation of a semiconductor package [0028]. Therefore, absent persuasive evidence, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to find that the configuration of an element is a matter of choice. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 12, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 1. The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations wherein the electrodes have specific areas. He teaches the limitations wherein the electrodes have specific areas [0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by He to have proper heat dissipation in a semiconductor package (He [0028]).
The combination of Bierhuizen, Zitzlsperger, and He appear to be silent as to the limitation wherein the area of the first electrode is at least five times greater than the area of the second electrode; however, He teaches electrodes having specific areas to affect the heat dissipation of a semiconductor package [0028]. Therefore, absent persuasive evidence, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to find that the configuration of an element is a matter of choice. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bierhuizen and Zitzlsperger as applied to claim 1 above, and further in view of Blakely et al. (US 2016/0148860 A1; hereinafter Blakely).
In regards to claim 7, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 1. The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations wherein the first electrode comprises a pair of anodes. Blakely teaches the limitations wherein the first electrode comprises a pair of anodes (e.g. fig. 1:  Bierhuizen and Zitzlsperger with the aforementioned limitations taught by Blakely to have a leadframe based LED package with reduced cost and improved manufacturability (Blakely [0008]).
In regards to claim 8, the combination of Bierhuizen and Zitzlsperger teaches the limitations discussed above in addressing claim 1. The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations wherein the second electrode comprises a pair of cathodes. Blakely teaches the limitations wherein the second electrode comprises a pair of cathodes (e.g. fig. 1: pairs of (16) and pairs of (18) for anodes and cathodes). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by Blakely to have a leadframe based LED package with reduced cost and improved manufacturability (Blakely [0008]).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bierhuizen, in view of Zitzlsperger, in view of Dobrinsky, and further in view of He.
In regards to claim 18, Bierhuizen teaches a light emitting diode package, comprising:
a housing (e.g. (1102));
a lead frame (202) positioned on the bottom side the housing, wherein the lead frame comprises electrodes spaced apart from each other to define an inter-digit region therebetween (figs. 11 and 14; [0084]); and
an inter-digit configuration formed by the first electrode and the second (figs. 11 and 14; [0084]).
Bierhuizen appears to be silent as to, but does not preclude, the limitations wherein the lead frame is positioned at least partially within the housing. Zitzlsperger teaches the limitations wherein the lead frame (110) is positioned at least partially within the housing (140) ([0081]: e.g. lead frame (110) has portions that extend into material (119) of housing (140)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Bierhuizen with the aforementioned limitations taught by Zitzlsperger to allow for intermeshing device elements to improve structural characteristics (Zitzlsperger [0081]).
The combination of Bierhuizen and Zitzlsperger appears to be silent as to, but does not preclude, the limitations wherein the inter-digit configuration increases the structural integrity of the light emitting diode package. Dobrinsky teaches the limitations wherein the inter-digit configuration increases the structural integrity of the light emitting diode package [0012]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen and Zitzlsperger with the aforementioned limitations taught by Dobrinsky to have an interdigitated leadframe that distributes stress to improve the strength of a semiconductor structure (Dobrinsky [0012]).
The combination of Bierhuizen, Zitzlsperger, and Dobrinsky appears to be silent as to, but does not preclude, the limitations wherein the lead frame comprises an anode and a cathode. He teaches the limitations wherein the lead frame comprises an anode and a cathode [0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Bierhuizen, Zitzlsperger, and Dobrinsky with the aforementioned limitations taught by He to have proper heat dissipation in a semiconductor package (He [0028]). 
The combination of Bierhuizen, Zitzlsperger, Dobrinsky, and He appears to be silent as to the limitation wherein the structural integrity of the light emitting diode package is at least approximately Dobrinsky teaches that the shape of a interdigitated lead frame is optimizable to distribute the stress within a semiconductor package [0012]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the structural integrity of the light emitting diode package is at least approximately 150% percent greater than a light emitting diode package having a parallel inter-digit configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812